DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 5 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the wire" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Opie et al. (US 2007/0193903) (Examiner notes: Opie is cited in the IDS).
Regarding claim 1, Opie discloses 
A dispensing apparatus (fig. 1) comprising: 
a single-piece body (102, fig. 1) having an open end (210, fig. 2) and a closed end (212, fig. 2); 
a first channel (one of the spiral channels 202, fig. 2 and par. 0024) and a second channel (the other spiral channel 202, fig. 2 and par. 0024) within the body (102, figs. 1-2), the first and second channels (202) sharing a sidewall (sidewall between the spiral channels 202, fig. 2) and the first channel (202) defining the open end (210, see figs. 1-2), wherein the first channel (202) and the second channel (202) are fully enclosed (fig. 1) and do not include clips (fig. 1); 
a guidewire (304) disposed within the first and second channels (202, figs. 2-3); 
wherein a cross sectional shape (fig. 2) of the first and second channels (202) includes a flat portion (fig. 2) defining the sidewall (sidewall between the spiral channels 202, fig. 2) shared between the first and second channels (202), a seat (302) for the guidewire (304) to slide upon (see fig. 3) , a first ramp (one of the ramps 214, fig. 3 and par. 0025), and a second ramp (the other ramp 214, fig. 3 and par. 0025), wherein the first ramp (214) and the second ramp (214) are configured to direct the guidewire (304) toward the seat (302, par. 0025); and 
an outlet port (proximal portion of 210, fig. 2) disposed directly at the open end (210, fig. 2) and having a cross sectional shape (fig. 2) transitioning directly from the cross sectional shape (fig. 2) of the first channel (202) to a circular cross sectional shape (fig. 2) of the outlet port (proximal portion of 210, fig. 2) (see figs. 1-3 and pars. 0022-0027).
Regarding claim 2, Opie discloses 
The apparatus of claim 1, wherein the first and second channels (202) are coiled (fig. 2, par. 0024) (see fig. 2, par. 0024)
Regarding claim 5, Opie discloses 
The apparatus of claim 1, wherein the wire is a guidewire (304) (see fig. 2, par. 0025).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Opie et al. (US 2007/0193903).
Examiner notes: claim 3 is treated as product-by-process claim. As set forth in MPEP 2113, product-by-process claims are not limited to the manipulations of the recited steps, only to the structure implied by the steps. Once a product appearing to be substantially the same of similar is found, a 35 U.S.C. 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. See MPEP 2213. The process of injection molding does not appear to provide any additional or modified structure to the body; therefore, the body of Opie meets the claimed limitation of claim 3.
Examiner notes: claim 6 is treated as product-by-process claim. As set forth in MPEP 2113, product-by-process claims are not limited to the manipulations of the recited steps, only to the structure implied by the steps. Once a product appearing to be substantially the same of similar is found, a 35 U.S.C. 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. See MPEP 2213. The process of laser welding does not appear to provide any additional or modified structure to the first and second channels; therefore, the first and second channels of Opie meets the claimed limitation of claim 6.
 Regarding claim 7, Opie discloses the apparatus of claim 1 as seen above.
However, Opie does not expressly disclose wherein a width of the first or second channel is between 60 thousandths of an inch to 80 thousandths of an inch.
It appears that the device of Opie would operate equally well with the claimed width since both devices house a guidewire. Further, applicant has not disclosed that the range claimed solves any stated problem or is for any particular purpose, indicating simply that the diameter “may be” within the claimed ranges (specification par. 0030).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Opie to have a width of the first or second channel is between 60 thousandths of an inch to 80 thousandths of an inch because it appears to be an arbitrary design consideration which fails to patentably distinguish over Opie.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Opie et al. (US 2007/0193903) in view of Pearce (US 4,903,826) (Examiner notes: Opie and Pearce are cited in the IDS).
Regarding claim 4, Opie discloses the apparatus of claim 1 as seen above.
However, Opie does not disclose wherein the open end is threaded or of Luer type.
Pearce teaches a similar device in the same field of endeavor wherein the open end (5) is threaded or of Luer type (col. 3 lines 10-15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to have modified Opie to incorporate the luer teachings of Pearce. The motivation for the modification would have been to better secure guidewire. (Pearce col. 3 lines 10-15).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG T ULSH whose telephone number is (571)272-9894. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 5712705421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUNG T ULSH/Examiner, Art Unit 3783